Case 4:18-cv-00746-ALM-CAN Document 23 Filed 06/01/20 Page 1 of 1 PageID #: 1356




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

   HEATHER TREULIEB                                 §
                                                    § Civil Action No. 4:18-CV-746
   v.                                               § (Judge Mazzant/Judge Nowak)
                                                    §
   COMMISSIONER, SSA                                §

                           MEMORANDUM OPINION AND ORDER

          The Court, having reviewed Plaintiff Heather Treulieb’s Application for Attorney Fees

  under the Equal Access to Justice Act (Dkt. #21) and the Commissioner’s Response (Dkt. #22)

  wherein the Commissioner does not object to the requested fee and costs, finds that Plaintiff’s

  Application is well taken and should be granted. Accordingly,

          It is therefore ORDERED that Plaintiff’s Application (Dkt. #21) is GRANTED, and the

  Commissioner is directed to pay six thousand three hundred thirty-nine dollars and ninety-eight

. cents ($6,339.98) in attorney fees, plus court costs of four hundred dollars ($400.00), for a total

  award of six thousand seven hundred thirty-nine dollars and ninety-eight cents ($6,739.98).

  Payment shall be made payable to Plaintiff and mailed to Plaintiff’s counsel of record.

          IT IS SO ORDERED.
           SIGNED this 1st day of June, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
